DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation of U.S. Application No. 15/782,294, filed October 12, 2017, now U.S. Patent 10,713,904, which is a continuation of U.S. Application No. 15/645,912, filed July 10, 2017, now U.S. Patent 9,782,783, which is a continuation of U.S. Application No. 14/877,909, filed October 7, 2015, now U.S. Patent 9,704,355 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application U.S. Provisional Application No. 62/072,420, filed October 29, 2014, and U.S. Provisional Application No. 62/074,061, filed November 2, 2014, under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on June 3, 2020 and August 12, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Colnot et al. (U.S. Patent PG Publication 2014/0096222) discloses a secure processor operating in conjunction with a second processor. Colnot does not explicitly disclose the injecting of a first public key into the secure processor and a second public key into the second processor, nor does Colnot signing of two public-key certificates or that the first public-key certificate and the second public-key certificate form a shared persistent identity for the secure processor and the second processor.  While having a certificate bonded to a pair of entities such as a group certificate is not unknown as taught by Nurmi (U.S. Patent 9,614,951) at 8:26-30 or de Cesare et al. (U.S. Patent 8,150,039) at 5:37-40, what is not taught or fairly suggested by the prior art is that the certificates bonds a pair of devices as a persistent identity that is not merely a requirement that a certificate for the secure processor and host processor be present but a further requirement that a certificate be both certificates are in effect conjoined in a way that assures that the particular secure processor and particular second processor are always present and that if either processor has been replaced that the device will be inoperable (disclosure at 0112).  Mobile/NFC Security Fundamentals Secure Elements 101, Smart Card Alliance Webinar, March 28, 2013, 42 pages, discloses a secure element on slide 7 but does not disclose any second processor in combination with the secure element processor, nor does it teach anything specific to certificates or that two certificates form a persistent identity.  No prior art was found in Examiner’s Search that fairly corrected this deficiency.  Therefore claims 1-31 are allowable over the prior art.
Claims 1 and 24 are anticipated by claims 1 and 21 of issued patent 10,713,904, claims 1 and 12 of issued patent 9,792,783 and claims 1 and 17 of issued patent 9,704355.  However as the Applicant has provided a timely-filed terminal disclaimer naming each of the issued patents any concerns over obviousness type double patenting have been obviated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685